In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-285V
                                          (Not to be published)

*****************************
                            *
OFELIA WINTERS,             *
                            *                                             Filed: July 29, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
          v.                *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Clifford Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for Petitioner

Lisa Ann Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

        On April 11, 2014, Ofelia Winters filed a petition seeking compensation under the National
Vaccine Injury Compensation Program. On May 13, 2015, the parties filed a stipulation detailing
an amount to be awarded to Petitioner. I subsequently issued a decision finding the parties’
stipulation to be reasonable and granting Petitioner the award outlined by the stipulation.

       On July 27, 2015, Petitioner filed a Motion requesting attorney’s fees and costs in a lump
sum of $40,361.63, in the form of a check payable to Petitioner and Petitioner’s counsel. This
amount represents a sum to which Respondent does not object (as indicated in Respondent’s July


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
28, 2015, status report). In addition, and in compliance with General Order No. 9, Petitioner has
represented she incurred reimbursable costs in the amount of $32.74 in proceeding on this petition.

       I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of checks in the amounts of:

        $40,361.63 payable jointly to Petitioner and Petitioner’s counsel, Clifford Shoemaker,
         Esq.; and

        $32.74 payable to the Petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.

                                                                        /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.